944 So.2d 499 (2006)
Robert Lee JACKSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-507.
District Court of Appeal of Florida, Third District.
December 13, 2006.
Robert Lee Jackson, in proper person.
Charles J. Crist, Jr., Attorney General, and Richard L. Polin, Assistant Attorney General, for appellee.
Before COPE, C.J., and GREEN, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed.
COPE, C.J. (concurring).
I concur on the understanding that, in accordance with the State's response, the appellant will be allowed to file another Rule 3.850 motion to plead with more particularity his claim that trial counsel failed to convey a plea offer. The appellant must, of course, file promptly after this appeal becomes final.